Exhibit 10.1
AMENDMENT NO. 4 TO CREDIT AGREEMENT
     Amendment No. 4 to Credit Agreement, dated as of July 23, 2010 (this
“Fourth Amendment”), among CUMULUS MEDIA INC., a Delaware corporation (the
“Borrower”), BANK OF AMERICA, N.A., as the existing administrative agent for the
Lenders under the Credit Agreement, referenced below (in such capacity, the
“Existing Agent”), BANK OF AMERICA, N.A., as the Issuing Bank under such Credit
Agreement, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its
individual capacity, “GE Capital”), for itself as Lender and as administrative
agent, and the other Lenders signature hereto from time to time.
WITNESSETH:
     WHEREAS, Borrower, Lenders, the Issuing Bank and the Existing Agent entered
into that certain Credit Agreement, dated as of June 7, 2006 (as amended,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;
     WHEREAS, the Existing Agent desires to resign as administrative agent under
the Credit Agreement and the other Loan Documents;
     WHEREAS, following such resignation Bank of America shall remain the
Issuing Bank under the Credit Agreement and the other Loan Documents;
     WHEREAS, the Required Lenders desire to appoint GE Capital as successor
administrative agent (the “Successor Agent”) under the Credit Agreement and
under the other Loan Documents for all purposes; and
     WHEREAS, in order to induce GE Capital to accept its appointment as
Administrative Agent hereunder, the parties have agreed to amend the Credit
Agreement in the manner set forth below;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     A. Defined Terms.
     Unless otherwise defined herein, capitalized terms that are defined in the
Credit Agreement are used herein as therein defined.
     B. Resignation and Appointment
     1. In accordance with Article VIII of the Credit Agreement, as of the
Fourth Amendment Effective Date, the Existing Agent hereby resigns as
Administrative Agent under the Credit Agreement but will maintain perfection of
all Liens in Collateral and perform services

 



--------------------------------------------------------------------------------



 



as Administrative Agent under the Credit Agreement until the Required Lenders
appoint a successor Administrative Agent.
     2. As of the Fourth Amendment Effective Date, each of the parties hereto
agrees as follows: (i) the Required Lenders appoint GE Capital as successor
Administrative Agent for all purposes whatsoever under the Credit Agreement and
the other Loan Documents; (ii) the Borrower hereby consents to the appointment
of the Successor Agent; (iii) GE Capital hereby accepts its appointment as
Successor Agent; (iv) the Successor Agent shall bear no responsibility for any
actions taken or omitted to be taken by the Existing Agent while it served as
Administrative Agent under the Credit Agreement and the other Loan Documents;
(v) the Existing Agent shall bear no responsibility for any actions taken or
omitted to be taken by the Successor Agent while the Successor Agent serves as
Administrative Agent under the Credit Agreement and the other Loan Documents;
and (vi) Borrower authorizes the Successor Agent to file any Uniform Commercial
Code assignments or amendments with respect to the Uniform Commercial Code
financing statements and other filings in respect of the Collateral as the
Successor Agent deems necessary or reasonably desirable to evidence the
Successor Agent’s succession as Administrative Agent under the Credit Agreement
and the other Loan Documents and each party hereto agrees to execute any
documentation reasonably requested by the Successor Agent to evidence such
succession, at the sole cost and expense of the Borrower.
     3. The parties hereto hereby confirm that upon the Fourth Amendment
Effective Date, the Successor Agent shall become vested with all of the rights,
powers, privileges and duties of the Administrative Agent under each of the Loan
Documents, and the Existing Agent is discharged from all of its duties and
obligations as the Administrative Agent under the Credit Agreement or under the
other Loan Documents.
     4. The parties hereto hereby confirm that all of the provisions of the
Credit Agreement, including, without limitation, Article VIII (The
Administrative Agent) and Section 9.03 (Expenses; Indemnity; Damage Waiver) to
the extent they pertain to the Existing Agent, continue in effect to the extent
provided in such provisions for the benefit of the Existing Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the Existing Agent was acting as
Administrative Agent and inure to the benefit of the Existing Agent.
     5. The Existing Agent hereby assigns to the Successor Agent each of the
liens and security interests granted or assigned to the Existing Agent under the
Loan Documents and the Successor Agent hereby assumes all such liens for its
benefit and for the benefit of itself and the other Secured Parties (such term
used herein as defined in the Collateral Agreement).
     6. Notwithstanding anything herein to the contrary, each Loan Party agrees
that all of the Liens granted by any Loan Party under the Loan Documents, shall
in all respects be continuing and in effect and are hereby ratified and
reaffirmed by each Loan Party and shall be deemed to be granted to the Successor
Agent for the benefit of the Secured Parties. Without limiting the generality of
the foregoing, any reference to the Existing Agent on any publicly filed
document, to the extent such filing relates to the liens and security interests
in the Collateral

2



--------------------------------------------------------------------------------



 



assigned hereby and until such filing is modified to reflect the interests of
the Successor Agent, shall be deemed to refer to the Successor Agent.
     C. Amendments to Credit Agreement.
     1. Administrative Agent Amendment. All references in the Credit Agreement
and the other Loan Documents to the “Administrative Agent” or to Bank of
America, in its capacity as the Existing Agent shall refer to GE Capital, as
Successor Agent.
     2. Amendments to Section 1.01 of the Credit Agreement.
     (i) The following new definitions shall hereby be added to Section 1.01 of
the Credit Agreement in appropriate alphabetical order:
     “Canton Asset Swap” means the substantially concurrent purchase and sale or
exchange of the Broadcast Assets of the Canton, Ohio market owned by the
Borrower for the Broadcast Assets of the Ann Arbor, Michigan and Battlecreek,
Michigan markets owned by Capstar Radio Operating Company and Capstar TX Limited
Partnership.
     “CMP Credit Facility” means the credit facilities provided pursuant to that
certain Credit Agreement, dated as of May 5, 2006, by and among CMP Susquehanna
Corp., CMP Susquehanna Holdings Corp., Deutsche Bank Trust Company Americas, as
administrative agent, certain subsidiaries of CMP Susquehanna Corp. and the
other lenders party thereto.
     “CMP Holdings” means CMP Susquehanna Holdings Corp., a Delaware
corporation.
     “CMP Management Agreement” means that certain Management Agreement, dated
as of May 3, 2006, between Borrower and CMP Susquehanna Holdings Corp.
     “Cumulus Media Partners” means Cumulus Media Partners, LLC.
     “Fourth Amendment” means the Amendment No. 4 to Credit Agreement dated as
of July 23, 2010 by and among the Borrower, Administrative Agent and the Lenders
party thereto.
     “Fourth Amendment Effective Date” means July 27, 2010.
     “GE Fee Letter” means that certain fee letter, dated as of July 23, 2010,
between Borrower and Administrative Agent.
     “Susquehanna Holdings” means CMP Susquehanna Radio Holdings Corp., a
Delaware corporation.

3



--------------------------------------------------------------------------------



 



     (ii) The definitions of “Administrative Agent”, “Alternate Base Rate”,
“Asset Swap Transaction”, “Consolidated EBITDA”, “Federal Funds Effective Rate”,
“LIBO Rate”, “Loan Documents” and “Subsidiary” in Section 1.01 of the Credit
Agreement are hereby amended by replacing the text of such definitions in their
entirety with the following:
     “Administrative Agent” means General Electric Capital Corporation, in its
capacity as administrative agent for the Lenders hereunder.
     “Alternate Base Rate” means for any day a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Effective Rate plus 1/2 of 1% and (b)
the rate last quoted by The Wall Street Journal as the “Prime Rate” in the
United States or, if The Wall Street Journal ceases to quote such rate, the
highest per annum interest rate published by the Federal Reserve Board in
Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the
“bank prime loan” rate or, if such rate is no longer quoted therein, any similar
rate quoted therein (as determined by the Administrative Agent) or any similar
release by the Federal Reserve Board (as determined by the Administrative
Agent). Any change in the Alternate Base Rate due to a change in any of the
foregoing shall be effective on the effective date of such change in the “bank
prime loan” rate, the Federal Funds Effective Rate.
     “Asset Swap Transaction” means a substantially concurrent purchase and
sale, or exchange, of a Broadcasting Asset of the Borrower, or all the Equity
Interests in a Subsidiary owning a Broadcasting Asset, for a Broadcasting Asset
of another Person or group of affiliated Persons, or all the Equity Interests in
a Person or group of affiliated Persons owning a Broadcasting Asset, provided
that (a) the portion of Broadcast Cash Flow (for the period of four consecutive
fiscal quarters most recently ended prior to the date of such transaction for
which financial statements are available after giving pro forma effect to such
transaction to the extent approved in writing by the Administrative Agent (such
approval not to be unreasonably withheld, delayed or conditioned)) attributable
to such Broadcasting Asset of the Borrower or such Subsidiary being so sold or
exchanged shall not exceed the Broadcast Cash Flow (for the period of four
consecutive fiscal quarters most recently ended prior to the date of such
transaction for which financial statements are available after giving pro forma
effect to such transaction to the extent approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned)) attributable to such Broadcasting Asset of such Person or group of
affiliated Persons being so acquired, (b) the Broadcast Cash Flow (for the
period of four consecutive fiscal quarters most recently ended prior to the date
of such transaction for which financial statements are available after giving
pro forma effect to such transaction to the extent approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld, delayed or
conditioned)) attributable to such Broadcasting Asset of such Person or group of
affiliated Persons being so acquired shall be greater than $0, (c) the Borrower
and the Subsidiary Loan Parties are in compliance, on a pro forma basis after
giving effect

4



--------------------------------------------------------------------------------



 



to such Asset Swap Transaction, with the covenants contained in Sections 6.13,
6.14 and 6.16 recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available as if such
Asset Swap Transaction had occurred on the first day of each relevant period for
testing such compliance (using Adjusted EBITDA in lieu of Consolidated EBITDA
for the relevant period) and (d) the Borrower provides the Administrative Agent
with appropriate supporting documentation if reasonably requested by the
Administrative Agent, including any asset purchase and sale or exchange
agreement in connection with such transaction, opinions of counsel in connection
therewith and copies of an FCC consent on Form 732 (or any comparable form
issued by the FCC) relating to the transfer of control or assignment of the FCC
Licenses of the acquired Broadcasting Asset to the Borrower or its Subsidiaries
and, unless the Administrative Agent shall otherwise agree, such consent shall
have become a Final Order. For purposes of determining the portion of Broadcast
Cash Flow attributable to a Broadcasting Asset pursuant to clause (a) or
(b) above, if such Broadcasting Asset was acquired by a Loan Party subsequent to
the first day of the relevant period for which the determination is being made,
then the portion of Broadcast Cash Flow attributable to such Broadcasting Asset
for such period shall be deemed to include the pro forma Broadcast Cash Flow
that would have been attributable to such Broadcasting Asset for the portion of
such period prior to the date of acquisition (as though such Broadcasting Asset
had been acquired on the first day of the relevant period). The Canton Asset
Swap shall be deemed to be an Asset Swap Transaction.
     “Consolidated EBITDA” means, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period plus (ii) consolidated income tax expense for such
period plus (iii) all amounts attributable to depreciation and amortization for
such period plus (iv) any extraordinary, unusual or non-recurring expenses or
losses, whether or not otherwise includable as a separate item in the statement
of such Consolidated Net Income for such period plus (v) each of (A) losses on
sales of assets outside of the ordinary course of business, (B) impairment of
assets (other than current assets), (C) restructuring charges, (D) transaction
costs required to be expenses in connection with Permitted Acquisitions,
(E) employee stock compensation charges, (F) non-cash contractual obligations,
and (G) write-offs of deferred costs for such period plus (vi) any other
non-cash charges (other than write-offs or write-downs during such period of
inventory, accounts receivable or any other current assets in the ordinary
course of business), provided that in the event that the Borrower or any
Subsidiary makes any cash payment in respect of any such non-cash charge, such
cash payment shall be deducted from Consolidated EBITDA in the period in which
such payment is made, minus (b) without duplication and to the extent included
in determining such Consolidated Net Income, the sum of (i) any extraordinary,
unusual or non-recurring income or

5



--------------------------------------------------------------------------------



 



gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) for such period plus (ii) any
other non-cash income, all determined on a consolidated basis in accordance with
GAAP, plus (c) without duplication and to the extent not included in determining
such Consolidated Net Income, cash actually received by the Borrower or any
Subsidiary from Cumulus Media Partners, LLC, CMP Holdings or Susquehanna
Holdings or any of their respective subsidiaries, including without limitation,
cash distributions and cash payments of management fees, less (d) without
duplication and to the extent not included in determining such Consolidated Net
Income, cash expenses paid in connection with cash distributions and cash
payments received from Cumulus Media Partners, LLC, CMP Holdings or Susquehanna
Holdings or any of their respective subsidiaries; plus (e) without duplication
and to the extent not included as accrued revenue or otherwise in determining
such Consolidated Net Income, prepaid management fees actually received by the
Borrower or any Subsidiary in cash upon the execution of any CSMS Agreement
executed during such period, in an amount not to exceed the management fees
payable to the Borrower and the Subsidiary Loan Parties under such CSMS
Agreement on or prior to the first anniversary of such CSMS Agreement, less
(f) without duplication and to the extent not deducted in determining such
Consolidated Net Income, (i) any prepaid management fees refunded by the
Borrower and the Subsidiary Loan Parties under the terms of any such CSMS
Agreements during such period and (ii) any amount expended by the Borrower or
any Subsidiary attributable to such CSMS Agreement, including any such amounts
that may be capitalized.
     “Federal Funds Effective Rate” means, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, such rate shall be as determined by the Administrative
Agent in its sole discretion.
     “LIBO Rate” means, for any Interest Period with respect to a Eurodollar
Borrowing, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If no such offered rate exists, such rate will be the rate
per annum, as determined by the Administrative Agent (rounded upwards, if
necessary, to the

6



--------------------------------------------------------------------------------



 



nearest 1/100 of 1%) for deposits in Dollars in immediately available funds
offered at 11:00 A.M. (London time) on the second full Business Day next
preceding the first day of each Interest Period by major financial institutions
reasonably satisfactory to the Administrative Agent in the London interbank
market for the applicable Interest Period and for an amount equal or comparable
to the principal amount of the Loans to be borrowed, converted or continued as
Eurodollar Rate Loans on such date of determination.
     “Loan Documents” means this Agreement, each promissory note executed in
connection herewith, the Collateral Agreement, the other Security Documents, and
the GE Fee Letter.
     “Subsidiary” means any subsidiary of the Borrower; provided that, so long
as the Borrower owns no more than 50% of the equity interest in and has no more
than 50% of the ordinary voting power of any CSMS Counterparty, such CSMS
Counterparty shall not be considered a Subsidiary of the Borrower and provided,
further that Cumulus Media Partners, CMP Holdings, Susquehanna Holdings and each
of their subsidiaries will not be considered Subsidiaries of the Borrower
regardless of the percentage of equity interests and ordinary voting power owned
by the Borrower.
     3. Amendment to Section 2.12 of the Credit Agreement. Section 2.12 of the
Credit Agreement is amended by replacing the text of clause (f) thereof in its
entirety with the following:
     (f) All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the “Prime Rate”, as described
under clause (b) of the definition of Alternate Base Rate, shall be computed on
the basis of a year of 365 days (or 366 days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
     4. Amendment to Section 6.02 of the Credit Agreement. Section 6.02 of the
Credit Agreement is amended by replacing the proviso at the end thereof in its
entirety with the following:
     provided that, notwithstanding the permitted Liens set forth in clauses
(a) through (e) above, the Borrower will not, and will not permit any Subsidiary
Loan Party to, create, incur, assume or permit to exist any Lien on any Equity
Interests of (i) Cumulus Media Partners, LLC, CMP Holdings or Susquehanna
Holdings or (ii) any of their respective subsidiaries owned, directly or
indirectly, by the Borrower or any Subsidiary Loan Party (other than under this
clause (ii), Liens

7



--------------------------------------------------------------------------------



 



granted in connection with any Indebtedness in existence on the Fourth Amendment
Effective Date and refinancings in respect thereof).
     5. Amendment to Section 6.03 of the Credit Agreement. Section 6.03 of the
Credit Agreement is amended by replacing clause (a)(v) thereof in its entirety
with the following:
     (v) (A) a Subsidiary Loan Party may merge into another Person, or may
permit another Person to merge into it, in order to effect a Permitted
Acquisition in which the surviving entity is a Subsidiary Loan Party or (B) any
subsidiary of the Borrower may merge into Cumulus Media Partners, CMP Holdings
or Susquehanna Holdings or may permit any of them to merge into it to effect a
transaction permitted under Section 6.04(g)(ii) so long as, in each case,
(1) prior to such merger, such subsidiary has no assets and (2) following such
merger, the surviving entity is not a Subsidiary of the Borrower
     6. Amendment to Section 6.04 of the Credit Agreement. Section 6.04 of the
Credit Agreement is amended by replacing clause (g) thereof in their entirety
with the following:
     (g) (i) Permitted Acquisitions; provided that the consideration for each
Permitted Acquisition shall consist solely of cash, Equity Interests of the
Borrower, the assumption of Indebtedness of the acquired Person or encumbering
the acquired assets or Indebtedness referred to in clause (vi) of Section
6.01(a) or a combination thereof (and, if such Permitted Acquisition is or
includes an Asset Swap Transaction, a Broadcasting Asset or all the Equity
Interests in a Subsidiary owning a Broadcasting Asset); and (ii) the acquisition
of up to 100% of the Equity Interests of Cumulus Media Partners, CMP Holdings or
Susquehanna Holdings (to the extent that the business of CMP Holdings or
Susquehanna Holdings acquired constitutes substantially all of the business of
Cumulus Media Partners); provided that with respect to this clause (ii), as of
the date of such acquisition, (A) no Default has occurred and is continuing or
would result therefrom, (B) the consideration paid for such acquisition (or
series or group of related acquisitions) takes the form of Equity Interests of
the Borrower or is paid solely from the proceeds of a substantially
contemporaneous issuance of Equity Interests of the Borrower, (C) with respect
to the acquisition of Susquehanna Holdings, each agreement of Cumulus Media
Partners or CMP Holdings obligating Cumulus Media Partners or CMP Holdings to
pay management fees to Borrower shall have been assigned to Susquehanna Holdings
pursuant to an assignment agreement satisfactory in form and substance to
Administrative Agent and Susquehanna Holdings shall not be subject to any
contractual obligation prohibiting or restricting the payment of such management
fees more restrictive than any such restrictions to which CMP Holdings is
subject on the date hereof, and (D) substantially contemporaneously with an
acquisition under this clause (ii), wherein as a result thereof Borrower,
directly or indirectly, owns all or substantially all of the Equity Interests of
Cumulus Media Partners, CMP Holdings or Susquehanna Holdings, the Borrower pays
a fee to GE Capital, as Agent for the account of each Consenting Lender (as
defined in the Fourth

8



--------------------------------------------------------------------------------



 



Amendment), equal to 0.25% of the aggregate Revolving Commitments and
outstanding Term Loans of the Consenting Lenders as of July 20, 2010 for ratable
distribution to the Consenting Lenders based on such respective Revolving
Commitments and outstanding Term Loans; provided further, that
(i) notwithstanding anything to the contrary contained herein or in the
definition of Permitted Acquisition, the Borrower may complete the Canton Asset
Swap and (ii) no Permitted Acquisitions (other than the Canton Asset Swap) shall
be permitted under this clause (g) during the Third Amendment Covenant
Suspension Period;
     7. Amendment to Section 6.04 of the Credit Agreement. Section 6.04 of the
Credit Agreement is amended further by adding the following new clause (l):
     (l) (i) investments in Cumulus Media Partners made on or after the Fourth
Amendment Effective Date in an aggregate amount not exceeding $1,000,000;
provided that (A) each such investment is made in exchange for additional Equity
Interests of Cumulus Media Partners, (B) each such investment is used to cure
pending financial covenant defaults under the CMP Credit Facility with respect
to the fiscal quarter of Cumulus Media Partners ending immediately prior to such
investment, (C) the CMP Management Agreement remains in full force and effect at
the time of such investment, and Cumulus Media Partners is paying on a timely
basis its annual management fees to the Borrower of at least $4,000,000, and
(D) the Borrower provides information in form and substance acceptable to the
Administrative Agent demonstrating that all financial covenant defaults under
the CMP Credit Facility have been or will be cured simultaneously with the
making of such investment and (ii) investments after the Fourth Amendment
Effective Date consisting of Equity Interests in Cumulus Media Partners, CMP
Holdings or Susquehanna Holdings acquired in accordance with Section 6.04(g).
     8. Amendment to Section 6.05 of the Credit Agreement. Section 6.05 of the
Credit Agreement is amended by replacing clause (e) thereof in its entirety with
the following:
     (e) any Asset Swap Transaction; provided, that the Canton Asset Swap shall
be permitted without regard to any of the requirements and limitations set forth
in the definition of Asset Swap Transaction to the extent that terms of the
Canton Asset Swap are the same in all material respects as those previously
disclosed to the Administrative Agent; provided further, that to the extent that
any consideration (other than a Broadcasting Asset or all the Equity Interests
in a Person or group of affiliated Persons owning a Broadcasting Asset) is
received by any Loan Party in connection with such transaction, such transaction
shall be treated as a sale of the relevant assets that must comply with clause
(c) above;
     9. Amendment to Section 6.06 of the Credit Agreement. Section 6.06 of the
Credit Agreement is amended by replacing such Section in its entirety with the
following:

9



--------------------------------------------------------------------------------



 



          SECTION 6.06 Sale and Leaseback Transactions. The Borrower will not,
and will not permit any of the Subsidiary Loan Parties to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred (a “Sale-Leaseback Transaction”), except for
(a) any such sale of any fixed or capital assets (other than assets acquired
pursuant to any Permitted Acquisition) that is made for cash consideration in an
amount not less than the cost of such fixed or capital asset and is consummated
within 90 days after the Borrower or such Subsidiary Loan Party acquires or
completes the construction of such fixed or capital asset and (b) Sale-Leaseback
Transactions made after the Fourth Amendment Effective Date with respect to
communications towers having a fair market value in the aggregate of no more
than $20,000,000 so long as the Net Proceeds of such Sale-Leaseback Transactions
are applied to repay the Term Loans in the inverse order of their scheduled
repayment dates pursuant to Section 2.09.
     10. Amendment to Article VIII of the Credit Agreement. Article VIII of the
Credit Agreement is hereby amended by deleting the seventh paragraph thereof in
its entirety with respect to the simultaneous resignation as Issuing Bank by
Bank of America at any time it also resigns as Administrative Agent, and
inserting the following in lieu thereof:
     The Issuing Bank may resign at any time by notifying the Administrative
Agent, the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower, to appoint a
successor Issuing Bank; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing. If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 90 days after the retiring Issuing Bank gives notice of
its resignation, then the retiring Issuing Bank may, on behalf of the Lenders
and the Issuing Bank, appoint a successor Issuing Bank which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Issuing Bank hereunder by a successor, (a) such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Issuing Bank, and the retiring Issuing
Bank shall be discharged from its duties and obligations under the Loan
Documents (if not already discharged therefrom as provided in this Section) and
(b) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring Issuing Bank with respect
to such Letters of Credit. Without limiting the foregoing or any obligation of
any Lender pursuant to Sections 2.04(d) or (e), in the event no such successor
has been appointed at the end of such 90 day period in accordance with this
Section, (i) the Issuing Bank may notify the Borrower and the Lenders that no
qualifying Person has either been appointed or accepted such appointment, and
that such resignation shall nonetheless become effective in accordance with such
notice and the retiring Issuing Bank shall be discharged from its duties and
obligations hereunder (including the duty and obligation to issue any additional
Letters of Credit after the giving of such notice) and under the other Loan
Documents and (ii) the Borrower shall immediately deposit in a non-interest

10



--------------------------------------------------------------------------------



 



bearing account with the Issuing Bank an amount in cash equal to the LC Exposure
as of such date (or make other arrangements satisfactory to the retiring Issuing
Bank). Each such deposit shall be held by the Issuing Bank as collateral for the
payment and performance obligations arising under such Letters of Credit and the
Issuing Bank shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such account.
     11. Amendment to Schedule 9.01 to the Credit Agreement. Schedule 9.01 to
the Credit Agreement is amended by replacing the address and telecopy number of
the Administrative Agent with the following:
General Electric Capital Corporation
2325 Lakeview Parkway
Suite 700
Alpharetta, GA 30009
Attention: Cumulus Account Manager
Telecopy: (678) 624-7903
     D. Miscellaneous.
     1. Effectiveness; Conditions Precedent. This Fourth Amendment shall become
effective and binding upon satisfaction of the following conditions precedent:
     (i) Receipt by the Administrative Agent of counterparts of this Fourth
Amendment duly executed by the Borrower, each Subsidiary of the Borrower, the
Existing Agent, the Issuing Bank, the Successor Agent, and the Required Lenders;
     (ii) Receipt by all appropriate parties of fees and expenses due and
payable in connection with this Fourth Amendment, including but not limited to
(A) all fees payable to the Administrative Agent pursuant to the GE Fee Letter
due and payable on the Fourth Amendment Effective Date and (B) the reasonable
fees and out-of-pocket expenses of outside counsel for the Administrative Agent;
     (iii) Receipt by the Existing Agent for the account of each Lender that has
executed and delivered this Fourth Amendment on or prior to 5:00 p.m., New York
City time, on July 20, 2010 (each such Lender, a “Consenting Lender”) of a fee
equal to 0.05% of the aggregate Revolving Commitments and outstanding Term Loans
of the Consenting Lenders for ratable distribution to the Consenting Lenders
based on their respective Revolving Commitments and outstanding Term Loans; and
     (iv) Receipt by the Existing Agent of all fees and expenses otherwise
payable to the Existing Agent (including, the reasonable fees and expenses of
its counsel) to the extent invoiced on or prior to the date hereof (without
prejudice to final settling of accounts for such fees and expenses).

11



--------------------------------------------------------------------------------



 



If the foregoing conditions are not satisfied on or prior to July 27, 2010, this
Fourth Amendment shall not be effective.
     2. Consent of the Subsidiary Loan Parties; Reaffirmation of Collateral
Agreement. Each Subsidiary Loan Party hereby consents, acknowledges and agrees
to the amendments set forth herein and hereby confirms and ratifies in all
respects the Collateral Agreement to which such Subsidiary Loan Party is a party
(including without limitation the continuation of such Subsidiary Loan Party’s
payment and performance obligations thereunder upon and after the effectiveness
of this Fourth Amendment). Each Subsidiary Loan Party acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of Borrower to the Lenders or any other
obligation of Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of Borrower, the Collateral Agreement to which
such Subsidiary Loan Party is a party (i) is and shall continue to be a primary
obligation of such Subsidiary Loan Party, (ii) is and shall continue to be an
absolute, unconditional, continuing and irrevocable guaranty of payment, and
(iii) is and shall continue to be in full force and effect in accordance with
its terms. Nothing contained herein to the contrary shall release, discharge,
modify, change or affect the original liability of any Subsidiary Loan Party
under the Collateral Agreement to which such Subsidiary Loan Party is a party.
     3. Acknowledgment of Perfection of Liens. Each Loan Party hereby
acknowledges that, as of the date hereof, the security interests and liens
granted to the Administrative Agent and the Lenders under the Credit Agreement
and the other Loan Documents are in full force and effect, are properly
perfected and are enforceable in accordance with the terms of the Credit
Agreement and the other Loan Documents.
     4. Representations and Warranties. In order to induce the Administrative
Agent, the Issuing Bank and the Lenders to enter into this Fourth Amendment, the
Borrower represents and warrants to the Administrative Agent, the Issuing Bank
and the Lenders as follows:
     (i) The representations and warranties made by the Borrower in Article III
of the Credit Agreement are true and correct in all material respects on and as
of the date hereof, both before and after giving effect to the transactions
contemplated by this Fourth Amendment, except to the extent that such
representations and warranties expressly relate to an earlier date;
     (ii) No Default or Event of Default has occurred and is continuing on the
date hereof, both before and after giving effect to the transactions
contemplated by this Fourth Amendment.
     (iii) This Fourth Amendment and the transactions contemplated hereby are
within the power and authority of the Borrower and the Subsidiary Loan Parties
and have been duly authorized by all necessary corporate and, if required,
stockholder action. This Fourth Amendment has been duly executed and delivered
by the Borrower and the Subsidiary Loan Parties and constitutes a legal, valid
and binding obligation of the Borrower or such Subsidiary Loan Party (as the
case may be), enforceable in accordance with its terms, subject to applicable

12



--------------------------------------------------------------------------------



 



bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     (iv) This Fourth Amendment and the consummation of the transactions
contemplated hereby (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority (including
the FCC) or any other Person, except (i) such as have been obtained or made and
are in full force and effect and (ii) filings necessary to perfect Liens created
under the Loan Documents, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of the Borrower or any
of the Subsidiary Loan Parties or any order of any Governmental Authority
(including the FCC, (c) will not violate or result in a default under any
indenture, agreement or other material instrument binding upon the Borrower or
any of its Subsidiaries or any of the respective assets, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of the Subsidiary Loan Parties, except Liens
created under the Loan Documents.
     (v) All outstanding shares of Equity Interest of the Borrower are duly
authorized and validly issued and are fully paid, non-assessable, and such
Equity Interests have been issued in compliance with all applicable laws and
regulations. There are no obligations (contingent or otherwise) of the Borrower
to repurchase or otherwise acquire or retire any shares of its respective Equity
Interests (or options to purchase the same) held by the Principal, and there are
no preemptive rights, subscription rights, or other contractual rights similar
in nature to preemptive rights with respect to any Equity Interests of the
Borrower.
     5. Modifications to this Amendment. None of the terms or conditions of this
Fourth Amendment may be changed, modified, waived or canceled orally or
otherwise, except in writing and in accordance with Section 9.02 of the Credit
Agreement.
     6. Full Force and Effect of Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. Except as
expressly set forth herein, this Fourth Amendment (a) shall not by implication
or otherwise limit, impair, constitute a waiver of or otherwise affect the
rights and remedies of the Lenders, the Administrative Agent or the Loan Parties
under the Credit Agreement or any other Loan Document and (b) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. This Fourth Amendment shall be deemed

13



--------------------------------------------------------------------------------



 



a Loan Document, and the Borrower reaffirms its obligations under
Section 9.03(b) of the Credit Agreement with respect to this Fourth Amendment
and the transactions contemplated hereby.
     7. Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses of Administrative Agent in connection with the preparation, execution
and delivery of this Fourth Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for Administrative
Agent with respect thereto.
     8. No Novation. This Fourth Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement and the
other Loan Documents or an accord or satisfaction in regard thereto.
     9. Counterparts. This Fourth Amendment may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Fourth Amendment by telecopy or electronic delivery (including by pdf)
shall be effective as delivery of a manually executed counterpart of this Fourth
Amendment.
     10. Waiver of Claims. By its execution hereof and in consideration of the
covenants contained herein and other accommodations granted to the Loan Parties
hereunder, each Loan Party, on behalf of itself and each of its Subsidiaries,
and its or their successors, assigns and agents, hereby expressly forever
waives, releases and discharges any and all claims (including, without
limitation, cross-claims, counterclaims, and rights of setoff and recoupment),
causes of action (whether direct or derivative in nature), demands, suits,
costs, expenses and damages any of them may have or allege to have as of the
date of this Fourth Amendment (collectively, the “Claims”) (and all defenses
that may arise out of any of the foregoing) of any nature, description, or kind
whatsoever, based in whole or in part on facts, whether actual, contingent or
otherwise, now known, unknown, or subsequently discovered, whether arising in
law, at equity or otherwise, against the Existing Agent, the Issuing Bank, the
Successor Agent or any Lender executing this Fourth Amendment, their respective
affiliates, agents, principals, managers, managing members, members,
stockholders, “controlling persons” (within the meaning of the United States
federal securities laws), directors, officers, employees, attorneys,
consultants, advisors, agents, trusts, trustors, beneficiaries, heirs, executors
and administrators of each of the foregoing (collectively, the “Released
Parties”) arising out of this Fourth Amendment, the Credit Agreement, the other
Loan Documents and any or all of the actions and transactions contemplated
hereby or thereby, including any actual or alleged performance or
non-performance of any of the Released Parties hereunder or under the Loan
Documents. Each Loan Party hereby acknowledges that the agreements in this
Section 10 are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Claims. In entering into this
Fourth Amendment, each Loan Party expressly disclaims any reliance on any
representations, acts, or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth above does not depend in any way on any such representation, acts and/or
omissions or the accuracy, completeness, or validity thereof. The provisions of
this paragraph shall survive the termination of the Credit Agreement and the
Loan Documents and the payment in full of all Obligations of the Loan

14



--------------------------------------------------------------------------------



 



Parties under or in respect of the Credit Agreement and other Loan Documents and
all other amounts owing thereunder.
     11. Severability. Any provision of this Fourth Amendment which is invalid,
prohibited or unenforceable for any reason shall be ineffective to the extent of
such invalidity, prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provisions.
     12. Governing Law. This Fourth Amendment shall be construed in accordance
with and governed by the law of the State of New York.
     13. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby and as further
amended, supplemented or otherwise modified from time to time.
     14. Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the Borrower, the Administrative Agent, each of the
Subsidiary Loan Parties and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 9.04 of the Credit Agreement.
     15. Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.
[Signature pages follow.]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWER:

CUMULUS MEDIA INC., as Borrower
      By:   /s/ Lewis W. Dickey, Jr.       Name:   Lewis W. Dickey, Jr.      
Title:   Chairman, President and
Chief Executive Officer       SUBSIDIARY LOAN PARTIES:

CUMULUS BROADCASTING LLC
      By:   /s/ Lewis W. Dickey, Jr.       Name:   Lewis W. Dickey, Jr.      
Title:   Chairman, President and
Chief Executive Officer       CUMULUS LICENSING LLC
      By:   /s/ Lewis W. Dickey, Jr.       Name:   Lewis W. Dickey, Jr.      
Title:   Chairman, President and
Chief Executive Officer  

16



--------------------------------------------------------------------------------



 



         

            LENDERS and ADMINISTRATIVE AGENT:

GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and Administrative Agent
      By:           Name:           Title:      

17



--------------------------------------------------------------------------------



 



         

            EXISTING AGENT:

BANK OF AMERICA, N.A., as Existing Agent
      By:           Name:           Title:      

18



--------------------------------------------------------------------------------



 



         

            ISSUING BANK:

BANK OF AMERICA, N.A., as Issuing Bank
      By:           Name:           Title:      

19



--------------------------------------------------------------------------------



 



         

            [insert name of institution]
      By:           Name:           Title:        

20